NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 SANDFORD CARTER CAIME, Petitioner.

                         No. 1 CA-CR 19-0241 PRPC
                              FILED 12-17-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-004449-001
                 The Honorable Sherry K. Stephens, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Daniel Strange
Counsel for Respondent

Sandford Carter Caime, Kingman
Petitioner
                             STATE v. CAIME
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Lawrence F. Winthrop and Judge Michael J. Brown joined.


C A M P B E L L, Judge:

¶1             Sandford Caime petitions this court for review from the
dismissal of his petition for post-conviction relief, filed pursuant to Arizona
Rule of Criminal Procedure 32. We have considered the petition for review
and, for the reasons stated, grant review and deny relief.

¶2           Caime pleaded guilty to three counts of attempted child
molestation. In accordance with the plea agreement, the superior court
sentenced him to thirteen years’ imprisonment to be followed by lifetime
probation.

¶3            Caime timely initiated a request for post-conviction relief. [I.
99] After his appointed attorney filed a notice stating she could find no
colorable claims to pursue on his behalf, Caime filed a petition in propria
persona. The superior court summarily dismissed Caime’s petition,
occasioning our review. We will not disturb the court’s decision absent an
abuse of discretion. State v. Amaral, 239 Ariz. 217, 219, ¶ 9 (2016).

¶4            In his petition for review, Caime contends the superior court
erred by dismissing claims that (1) he was convicted under an
unconstitutional statutory scheme requiring child molestation defendants
to prove they lacked sexual intent, (2) his attorney was ineffective for failing
to challenge the constitutionality of the child molestation law, and (3) his
attorney was ineffective for failing to investigate and interview potential
witnesses with knowledge of the victim’s propensity to lie.

¶5            When Caime committed the attempted child molestation
offenses at issue in this case, the State was not required to “prove as an
element of those crimes that [the] defendant’s conduct was motivated by a
sexual interest.” State v. Holle, 240 Ariz. 300, 301, ¶ 1 (2016). It was the
defendant’s burden, rather, to prove lack of sexual motivation as an
affirmative defense. Id. Our supreme court held that this allocation of
burdens in child molestation prosecutions was constitutional. Id. at 308–11,
¶¶ 38–49. That the legislature subsequently changed the law to require the



                                       2
                             STATE v. CAIME
                            Decision of the Court

State to prove sexual motivation as an element of the offense, see 2018 Ariz.
Sess. Laws, ch. 266 (2d Reg. Sess.), did not render the prior law
unconstitutional. Accordingly, the superior court did not abuse its
discretion in dismissing Caime’s claims that the statute of his conviction
was unconstitutional and that his attorney was incompetent for failing to
raise the issue.

¶6             We also discern no abuse of discretion in the superior court’s
rejection of Caime’s claim his attorney should have investigated and
interviewed potential witnesses. In support of this argument, Caime
provides excerpts from a letter purportedly written by the victim’s mother
in which she describes instances of the victim lying to the mother and to a
friend of the victim. These excerpts, without more, do not suffice to
establish a colorable claim of ineffective assistance.

¶7            An assertion that counsel’s incompetent performance caused
the defendant to plead guilty “must be accompanied by an allegation of
specific facts which would allow a court to meaningfully assess why
[counsel’s] deficiency was material to the plea decision.” State v. Bowers, 192
Ariz. 419, 425, ¶ 25 (1998). Caime does not satisfy this requirement because
he does not show “he placed particular emphasis” on his attorney’s failure
to investigate matters raised in the letter “in deciding whether or not to
plead guilty.” Hill v. Lockhart, 474 U.S. 52, 60 (1985). Nor does the letter
independently show that a lack of further investigation was inherently
material to Caime’s plea decision. Moreover, even if the victim lied to her
mother as reported in the letter, the record indicates the mother believed
the victim was telling the truth about Caime’s conduct in this case. And the
mother’s general statement in the letter about the victim lying to a
childhood friend is inadequate to suggest the existence of material evidence
in support of Caime’s defense.

¶8            We therefore grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3